Citation Nr: 0724239	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  05-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the RO denying the 
veteran's claims.

In August 2005, the veteran testified at a hearing before the 
undersigned via video teleconference.

The veteran waived initial RO consideration of new evidence 
submitted subsequent to his hearing.  38 C.F.R. § 20.1304 (c) 
(2006).

By November 2006 decision, the Board denied entitlement to 
the benefits sought herein.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The veteran, via an attorney, and VA's 
Acting General Counsel filed a Joint Motion for Remand in 
March 2007.  The Court granted the motion via Order dated 
that month.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

So as to comply with the Court's March 2007 Order, the 
following action must be performed by the RO.

First, in order to ensure that the veteran is fully informed 
of the applicable provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), the RO must send the veteran an amended notice 
that takes into account the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
that case, the Court held that the notice requirements of 
section 5103(a) apply generally to the following five 
elements of a service connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Although several VCAA 
notices were sent to the veteran regarding the issues on 
appeal, he was not apprised of disability ratings and 
effective dates in accordance with Dingess/Hartman.  The 
amended notice should include the foregoing information.

Second, the RO must associate with the claims file all 
Fayetteville VA Medical Center (MC) clinical records dated 
from April 16, 2004 to the present.

Finally, the veteran must be afforded a VA psychiatric 
examination for a diagnosis of all psychiatric conditions 
from which the veteran suffers, if any.  The examiner must 
the n provide an opinion regarding the etiology of any 
psychiatric condition diagnosed.  The examiner must review 
the claims file in conjunction with the examination and 
provide a complete rationale for all opinions reached.  If 
PTSD is diagnosed, the examiner must enumerate the stressors 
upon which that diagnosis is based.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran an amended VCAA 
notice that includes information regarding 
disability ratings and effective dates in 
accordance with the Court's holding in 
Dingess/Hartman.

2.  Associate with the claims file all 
Fayetteville VAMC clinical records dated 
from April 16, 2004 to the present.

3.  Schedule a VA psychiatric examination 
for a diagnosis of all psychiatric 
conditions from which the veteran suffers, 
if any.  The examiner must then provide an 
opinion regarding the etiology of any 
psychiatric condition diagnosed.  The 
examiner must review the claims file in 
conjunction with the examination and 
provide a complete rationale for all 
opinions reached.  If PTSD is diagnosed, 
the examiner must enumerate the stressors 
upon which that diagnosis is based.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

4.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


